I am enormously happy to be here, on behalf of the Bolivian people, to express our feelings and to talk about our experiences and our actions to date. As everyone else has mentioned, we are here on the seventieth anniversary of the founding of the United Nations. The Organization was founded to seek peace after the two World Wars.
I feel it is important to make an in-depth economic, political, social, cultural and environmental assessment following 70 years of the existence of the United Nations. What has it achieved? In the eyes of the people, wars and invasions continue even after 70 years of the United Nations. What is the cause of those wars and invasions on several continents? It is due to the ambition of some regions and nations and to policies that concentrate capital in only a few hands and in only some countries, which are administered by oligarchies along with transnational companies. I therefore feel that, 70 years after its founding, the United Nations has not fulfilled its goals of peace and stability in the world.
This morning we heard various statements. Starting with President Obama (see A/70/PV.13) and then other Presidents from other continents, all of us are seeking peace. But I want to say to everyone here, representatives of all the peoples of the world, that there will be no peace without social justice. Calls were
26/34 15-29425

28/09/2015 A/70/PV.15
made against terrorism and armed insurgent groups on several continents — that they have never been able to understand their demands — while certain Powers want to understand how those problems can be solved. I also heard statements condemning social movements and confusing them with terrorist movements. I came out of social movements and the indigenous movement. Those of us from social movements are not terrorists, but rather contribute to social peace with results, as well as equality, dignity and justice.
I also want to say to those who have championed capitalism for the past 70 years that capitalism has failed. It is a failed model because, as many also said this morning, it has brought humankind only crises —humanitarian, financial, energy and food crises. The common thread of the various statements was that nearly half the inhabitants of the world are going hungry and that untold billions of dollars in economic resources are being devoted to destroying Mother Earth — or Planet Earth, as it is called in the West. Some have said that $100 billion is needed to confront and reduce global warming. Has it occurred to anyone how much money is being spent to destroy the planet, and how many countless billions are spent to invade countries?
I listened intently to the words of my brother Secretary-General Ban Ki-moon, as he despaired at what the Libyan and Syrian peoples were going through. What is the cause for their suffering? Let us not forget that the United States Government overthrew Al-Qadhafi. This morning they called him a tyrant: the military intervention by the United States and NATO was to target the tyrant, the President at the time. But Mr. Al-Qadhafi was not really the target. The goal was Libya’s oil. I ask members to ask themselves to whom Lybia’s oil belongs. Does it belong to the Libyan people or the Libyan State? Or does it belong, in fact, to a few American and European transnational corporations? Imagine: they used fallacious arguments to intervene and, now that the poor Libyan people have been torn apart, they are no longer interested in them, for the economic and natural resources are now in the hands of the transnationals. That is capitalism.
I could speak about the many countries that were taken over before and since the founding of the United Nations, not to mention the situation in Syria and other countries. That is why we are convinced that capitalism is not the solution for life, and even less for humankind. That is the profound difference between us.
Some presidents at times speak in half-truths here; they do not speak the truth about what is happening in the world. While some may think that they are going to live better, such a policy is not going to resolve social problems or humanitarian issues. Living well, as our brother the President of Ecuador says, is the very synthesis of community-based socialism, while living better is the synthesis of capitalism. There is a profound difference between the two. By living well I mean living in solidarity and in complementarity — not just in solidarity with other human beings, but living in harmony with Mother Earth. For us in social movements, especially the indigenous movement, it is about Mother Earth. We are convinced that the human being will be unable to live without Mother Earth, and that Mother Earth would get along better without human beings.
There is one other thing that many may not understand, but I still want to say it. Under this way of living, basic services cannot be under private business. That comes from our significant experience. Basic services were once privatized in Bolivia — water, energy, electricity and telecommunications. Through our Constitution we decided that basic services were a human right and could never be private businesses. For we are talking about water, which is life.
Also with respect to living well, we are convinced that natural resources can never belong to foreigners or to transnational corporations. Let me comment from my own experience. After coming to power, we heard from the vigorous voices of my people and social forces in Bolivia. On 1 May 2006, in due homage to workers, we nationalized the fossil fuel industry and recovered our natural resources. During the campaign we said that there could be no masters or owners, and maybe just partners.
I shall give just one statistic in that regard. Prior to our taking office, income from oil leases stood at barely $300 million. Since the law on hydrocarbons was changed and we nationalized the industry, that income had risen to $5.6 billion by 2014. Imagine how much money was stolen from us in Bolivia under imperial domination and the neoliberal model. We went from $300 million in 2005 to $5.6 billion in 2014. For a country of 10 million inhabitants, those economic resources are exceedingly importance for economic freedom.
That is why we are convinced that natural resources should belong to the people and be under
15-29425 27/34

A/70/PV.15 28/09/2015
the administration of the State. That is our experience and that is how we have freed ourselves economically. That is why we do not believe in capitalism. Why the interventions into other countries? To take dominion over natural resources so that they can then continue to concentrate capital in the hands of a few.
Secondly, let me also say that we will face a huge responsibility in December in Paris concerning the environment. As Presidents — at least as I see it — it will be important that we take with us proposals from our peoples. After consulting my brothers and sisters in Bolivia, we will take with us policies, projects and programmes aimed at cleaning up and healing Mother Earth. If we do not take on the responsibility for saving Mother Earth, future generations will hold us responsible.
I will mention another personal experience, and I apologize for speaking even more about myself. When I travel to the countryside in Bolivia, one can no longer tell what season it is. A friend from the tropics called me at one or two in the morning one day and asked what I was doing. I said that I was in bed, and asked the same question in turn. He told me he was leaving the house to go to the river because it was too hot to sleep, and of course they still had no shower. The entire family was going to the river at that hour to protect themselves from such a high temperature. The current increase in global temperature is less than 1°C; what will happen if the temperature rises 2°C? Some experts have predicted that, if we do not stop global warming, by 2030 the temperature could rise 4°C or 5°C.
I feel that future generations will become anti-imperialists and anti-capitalists because that is the legacy of capitalism. Northern countries are now telling us that we should be the stewards of the forests for them. But we are not going to be their stewards, and they should not transfer their obligations and responsibilities to us in developing countries.
So that is another responsibility we have. We must go to Paris bearing our awareness of the responsibility to find a way to save Mother Earth. I invite participants to attend the international event of the worldwide social movement that will be held in Bolivia from 10 to 12 October, and to bring with them the proposals and ideas of their peoples. We need not be subjected to the initiatives of the American empire or of the multinationals. Now is not the time to be pursuing alien policies.
Today I heard two very interesting and very different statements: one by President Obama and the other by the President of China. What did President Obama say to us about providing security to his country and to his allies? What did he say about combating terrorism? He said that he could provide war and interference. What did the President of China offer us? Assistance and cooperation. That State is not an expansionist one.
I commend social movements. Our movements engender unity and integration for liberation, not invasion policies for the purposes of domination. We have profound differences. We welcome the words of the Chinese President, who again has offered us assistance and cooperation. We acknowledge his country’s leadership. From the media, we are also aware that the United States is in hock to China. Well, that is their problem. I hope the press is not lying. But they still threaten interference as a way to dominate the peoples of the world.
There is a debate under way. Some this morning talked about democracy. I would say that there are two types of democracy. There is the democracy of the people and there is the democracy of transnationals. The democracy of the people involves the social movements in which people organize themselves. But what does social movement democracy consist of? We do not just have representative and participatory democracy. In my experience, first as a union leader and now as President, we have always taken decisions with the leaders. There have always been differences: some sectors are more ambitious than others, and some of their demands can be both unattainable and undesirable. But the people understand. Policies are decided and programmes proposed in a joint manner. Our responsibility lies in how to meet the demands and carry out the economic and social proposals and programmes.
In the other type of democracy, which is supposedly representative, voting ends on the day of the elections. But who governs then? Let us be honest. It is not President Obama who governs, but the bankers, businessmen and transnationals who govern. What kind of democracy is that? They deceive the people into voting, and then they do not govern. I heard a candidate say in the media that he financed both Republicans and Democrats: “I command them”. That is not democracy; that is capitalism. Humankind faces serious problems. That is why we are convinced that, if we want to end poverty, we need to end the capitalist system. There is no other way.
28/34 15-29425

28/09/2015 A/70/PV.15
Moreover, I am also convinced that the new millennium should be a millennium of the peoples, not that of hierarchies or monarchies. However, I respect their rights. If monarchy is their way, we respect that. But it cannot be monarchy exported from Europe to Latin America. That must end. This is not the time for oligarchies, and much less the financial oligarchies that exist today. That is why we have an obligation to work together to combat the problems we face. While 70 years after the inception of the United Nations there may no longer be coups d’état and military takeovers, what we now have are soft coups, espionage and the stopping of presidential planes. I do not understand these times. Now there are military bases. That is why, honestly, I do not share such policies.
I do not know the degree of certainty or resolve with which they said it, but those detained for their opposition in the past have expressed the notion that ideas could not be imprisoned. We see so many terrorists, criminals and corrupt presidents who violate human rights — after killing 30, 40, 50 or 70 people — coming to the United States. If we are fighting against terrorism, crime and drug traffickers, why are those drug-traffickers, terrorists and corrupt politicians who violated human rights not thrown out of the United States and tried in their own countries? I cannot comprehend how the United States has become a graveyard for corrupt people and criminals, but that is what has happened. And some authorities and Governments wonder why they do not agree with imperialism and capitalism.
I also want to take this opportunity to address the serious issue of migration, which I did not hear other Presidents mention. Migrants are being criminalized and deported. I speak as an inhabitant of Abya Yala, our home continent called America. Europeans invaded us 500 years ago. Did my grandparents criminalize those who invaded us? But they put in place policies to exterminate indigenous peoples. They pillaged our natural resources. Yet there were never provisions or programmes in place to expel them. Some of our brothers are today leaving Latin America for Europe or the United States to work, and are finding themselves criminalized and persecuted.
Money has its tax havens under capitalism, while human beings suffer hellish poverty, and migrants are expelled. That is why we propose to work together to create universal citizenship. We all have a right to live wherever we wish in the world. Globalization should
not simply be a matter of trade and money, but it ought be for all human beings around the world. Our brother migrants should never be expelled. On its part, Bolivia never deports anyone. Our companies are now no longer the masters or the owners, now they simply provide services in our country.
The important issue of drug trafficking is another legacy of capitalism. We have nationalized the fight against drug trafficking and, in cooperation with several South American countries, have also regionalized the effort. It is very important to be aware of United Nations statistics. Drug trafficking has been guided by purely geopolitical interests. Look at the United Nations statistics. Look at those of South American countries and to those on other continents. What are the results where military bases are set up and many billions of dollars are invested? Zero. Instead, drug trafficking has increased. After having genuinely nationalized, we in Bolivia are better off without military bases, the American Drug Enforcement Administration or the economic resources that the United States should provide as part of a shared responsibility. I am not calling for such aid, but we welcome Europe’s unconditional contribution to the fight against drug trafficking. We see the results of the fight against drug trafficking.
I wish to reiterate that we countries with anti-imperialist Governments are accused of not complying with certain regulations and of being drug traffickers, while pro-imperialist and pro-capitalist countries, where drug trafficking has increased, are congratulated for their efforts. What a lie! I am not complaining, but I would simply ask members to take a look at the United Nations statistics on the fight against drug trafficking.
Fortunately, other countries have already understood the results we have achieved in Bolivia, and we are now debating the model of combating drug trafficking in Bolivia. We never said that we would attain zero coca production, but also that we cannot be free cultivation of coca. If we had more technology, such as radars, the results would be much better than at present. I inherited from the former Government more than 30,000 hectares of coca leaf plantations. This year, without the death of a single peasant, we have 24,400 hectares for traditional consumption. Look at the United Nations statistics and at those of other countries of the world.
I join the many other presidents in welcoming the agreement between Cuba and the United States of
15-29425 29/34

A/70/PV.15 28/09/2015
America to establish diplomatic relations. But I have something I would like to share with everyone, and I hope that I am not tiring members.
When I took up my functions of President, I visited the Ambassador of the United States of America, when we still had an Ambassador. He was giving me instructions: “President Evo, you cannot have diplomatic relations with Cuba, Venezuela or Iran.” Then a group of United States Congressmen came and they instructed me, “President Evo, you cannot have relations with those three countries.” Of course, I refused. I said, “If we had the economic resources, we would have Embassies in every country of the world. No one is going to tell me with whom I can and cannot have diplomatic relations.” Since then, I have never accepted the instructions of the United States authorizing or not authorizing me to have diplomatic relations with Cuba or Iran. But now I congratulate the United States of America for having diplomatic relations with Iran and Cuba, and hopefully soon they will even have relations with Venezuela.
Diplomatic relations with Cuba should not end with just an exchange of Ambassadors. Our great dream as the Bolivian people is that the United States will return Guantánamo to Cuba and that the economic blockade will be lifted once and for all. We hope that the words we heard this morning from President Obama will be followed up with action to lifte the economic blockade.
President Castro, my brother, rightly said that with the Community of Latin American and Caribbean States we have declared a zone of peace. We might have a little problem in Colombia with the Fuerzas Armadas Revolucionarias de Colombia (FARC) but, fortunately, thanks to the support and mediation of Cuba, we were very pleased to hear about the preliminary agreement between FARC and the Government of Colombia. We commend the efforts and patience of President Santos Calderón in reaching that agreement. But I want to say to my FARC companions that we have had 50, 60, 70 years of revolutions with arms and bullets; now a revolution is achieved through the vote, awareness and the democratic struggle. That is our experience.
Change can be made to the social and economic situation, not only here on this continent but also on other continents. When groups or social sectors are in the right and fight for the dignity and sovereignty of the people, people support that struggle, that quest to achieve liberation. We genuinely welcome that agreement.
There is another issue in our continent, that of the Malvinas Islands. With apologies to Argentina, however, the Malvinas Islands do not just belong Argentina, but to all Latin America. How can they control an island that is so many thousands of kilometres away, and so near to our continent? That has to end. We hope for understanding in putting an end to such problems that we continue to have.
We also have another pending matter, at The Hague. I welcome the presence of my Chilean brothers, who are filming me and listening attentively. One hundred and thirty-six years ago, through no fault of the Chilean people, a group of oligarchs, supported by British multinationals, invaded us for economic reasons. Just to refresh members’ memories, the invasion began on 14 February 1879. The first resistance took place on 23 March, after more than a month of invasion. I want to highlight this: after many commitments and offers from Chile, which I commend, I very much regret to say that none have been fulfilled.
That is why we turned to the International Court of Justice, because Bolivia is a peaceful country under its Constitution. We do not have an expansionist mentality that makes us want to invade neighbouring countries. That is why we are petitioning the Court. Unfortunately, certain Chilean officials — not all — say they have no pending issues with Bolivia. Recently, the Court said there was a pending issue in our continent and it deemed itself competent to resolve the case between Chile and Bolivia. It is with humility and great dignity that Bolivia welcomes that the fact that the Court has acknowledged a pending case, as this is the world’s highest judicial body, created by the United Nations.
I want to say to my Chilean brothers, and especially the Chilean people, that we do not want there to be any winners or losers. All we want is to resolve the question through dialogue and for the good of our peoples. That our great desire as Bolivians. It is not a matter of pitting anyone against each other. We are two neighbours, two brothers. How could be at odds all life-long? All we want is for what has been on offer to be fulfilled.
I welcome the support of everyone. I very well understand the great solidarity that exists on this matter, and not only on the part of former presidents, Governments, social movements and institutions. Kofi Annan, a former Secretary-General of the United Nations, gave his timely support to the case, saying “resolve the matter of access to the sea”. Not just Pope Francis, but John Paul II also expressed his support.
30/34 15-29425

28/09/2015 A/70/PV.15
It is a matter of record. Four former United States Presidents and three Nobel Peace Prize laureates said that the issues of access to the sea should be resolved. This is not just a claim, but our right. Sooner or later, as a matter of justice and with the support of the entire world, we will return to the Pacific with sovereignty. We hope that it will be through an agreed dialogue, for the good of all our peoples.
I want to conclude by commending the work of the United Nations. Two weeks ago, we found out from the media that the Ambassadors and Government representatives from all over the world had adopted the principles and values of the Andean indigenous movement: do not steal, do not lie and do not be idle. Those are values from my family. I as President, as well as the Vice-President and Cabinet, apply those values. That is why we have moved ahead in such little time.
Bolivia is no longer as it was before. We came to power when Bolivia was ranked the second-to-last country of the continent, the last country in South America. Thanks to the struggle of the Bolivian people, to our social movements and to the programme now in place, Bolivia is no longer a poorly viewed, small country, as it was before. I referred to our policies briefly a few moments ago. Those three values should the standard for transparent and honest governance in the service of our peoples throughout the world. In the name of the indigenous movement of Bolivia and the Andean region, we are happy and grateful to the United Nations for having endorsed those values.
I also want to take this opportunity to commend and show my estimation for the joint efforts undertaken by Argentina, the Group of 77 and the General Assembly for adopting the Basic Principles on Sovereign Debt Restructuring Processes (resolution 69/319) and the necessary limits on the voracious transnational vulture funds. Such funds are yet another means to strangle and suppress the economies of sovereign countries, which we reject categorically. That is a way of defending the economic sovereignty of countries.
Lastly, I thank Pope Francis for everything contained in his message. My mother raised me to be Catholic. Unfortunately, because of the shortcomings of some leaders of the Catholic Church, I have been disappointed by it. Because of Pope Francis, a brother who questions capitalism and does not submit to the god of money, my morale has been uplifted, and I feel more Catholic today. And so I want to commend Pope
Francis’ message of peace. I now really do have a Pope. I know that Pope Francis, through masses and religious ceremonies, sends us his blessings and prayers. Because for the sake of life and for the sake of peace he is risking his life, we have the obligation to defend and help him. That is all I ask.
